Title: To James Madison from Anthony Merry, 7 January 1806
From: Merry, Anthony
To: Madison, James


                    
                        Sir,
                        Washington January 7th. 1806
                    
                    In Addition to the Circumstances which I have had the Honor to lay before you in my other Letter of this Date respecting the Trade of His Majesty’s Subjects in Canada with the Indians within the Territories of the United States, I have the painful Task of troubling you further on this Subject by stating to you some others which have been represented to me as improper Hardships upon that Trade imposed by the American Collectors and Superintendants of Indian Affairs.
                    I had some Time since the Honor of noticing to you verbally, and particularly to Mr. Gallatin (with whom you were pleased to allow me to converse on the Subject) the Complaint which had then reached me of the British Goods and Merchandize imported at Detroit and Michilimackinac being charged in Reality, by the mode of calculating them, although not nominally, with higher Duties than Are levied on the same Articles when they are imported into the Atlantic Ports of the United States, which Complaint has now been repeated to me, the Imposition of such Duties being, notwithstanding the Explanations which Mr. Gallatin did me the Honor to state to me respecting it, still considered as a Contravention both of the Letter and Spirit of the Third Article of the Treaty of 1794, the Spirit of

which is particularly declared by the last Clause of it “as intended to render in a great Degree the local Advantages of each Party common to both.”
                    Another Burthen under which His Majesty’s Subjects trading on the Lakes are laboring, is that of the Alien Tonnage Duty to which they are subjected when they enter a Port within the Limits of the United States, which Duty, in its increased State, is now severely felt, more particularly at Michilimackinac from, as it is said, some local Circumstances. The Exaction of this Duty is considered, and I think I may be permitted to say with just Reason, as irreconcilable to the Idea of a free Navigation of the Lakes stipulated in the Treaty, and still more to the Principle of Reciprocity inculcated by it, especially to the last Clause of the Third Article above referred to, when it is Known that the American vessels entering the British Ports in those Waters pay no Tonnage Duty whatever, so that they have a considerable Advantage in the Navigation, whilst the Duty levied upon the British Vessels operates also as an Extra Duty upon the Merchandize which they import.
                    A Third Innovation, of no less Importance, has, it is represented to me, of late taken Place upon the Rights of the King’s Subjects in Regard to the Trade in Question, by the Officers of the American Government compelling the British Traders to take out Licences (for which a Fee of Six Dollars each is exacted) for carrying on their Commerce with the Indians, and to give Bond for the Observance of certain Regulations in Regard to the Mode of conducting themselves in their Traffic. Several of the Original Licences, with Accounts of the Sums exacted for them, have been transmitted to me as Proofs of the Irregularity altogether of this Proceeding on the Part of the Persons exercising the Authority of the United States in the Quarter alluded to. This Matter had been communicated to me some Months since, but the Distance of the Places from whence positive Information upon it could only be obtained had rendered it impracticable for it to be transmitted to me till now.
                    The Practice in Question is so diametrically in Opposition to the Third Article of the Treaty of 1794, which stipulates for the free Passage of the Subjects and Citizens of the contracting Parties into the respective Territories and Countries of each other, for the Purposes of Trade and Commerce, and, above all, to the explanatory Article of the Year 1796, which was framed on Purpose to remove all Doubts on this Head, and to declare, nominally, in Consequence of the Treaties entered into between the United States and several Indian Nations, stipulating that no Person should be permitted to reside at any of their Towns or Camps, as a Trader, who should not be furnished with a Licence for that Purpose under the Authority of the United States, that no Stipulations in any Treaty concluded subsequently to that of 1794 by either of the contracting Parties with any other State or Nation, or with any Indian Tribe, was to be

understood to derogate in any Manner from the Rights of free Intercourse and Commerce secured by the abovementioned Third Article of that Treaty; I beg Leave to say, that the Practice in Question is so diametrically in Opposition to the Stipulations which I have just had the Honor to cite, that I cannot entertain the smallest Doubt of its being highly disapproved of by the Government of the United States, nor, consequently of their being disposed to give forthwith the necessary Orders for its being discontinued.
                    Such, Sir, are the Circumstances respecting the Trade and Intercourse of his Majestys Subjects in Canada with the Countries belonging to the United States, which, with the Observations I have taken the Liberty to make upon them, I have the Honor to lay before You, will [sic] a well-founded-Hope that they will be considered with the same favorable Disposition on the Part of the American Government (repeating the Expressions of the Treaty itself)—“to render the local Advantages of each Party common to both, and thereby to promote Friendship and good Neighbourhood” as dictated the particular Stipulations in it to which I have referred, and that that favorable Disposition will ensure to the King’s Subjects the due Execution of those Stipulations which it is my Duty to solicit. I have Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant
                    
                        Ant: Merry.
                    
                